Case 4:18-cv-00086-TCK-JFJ Document 19 Filed in USDC ND/OK on 01/07/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

ERICA D. MARTINEZ,
Plaintiff

VS.

BOTTLING GROUP, LLC
Defendant

Lr MP LI SI) LI Lo LP

CASE NO. 18-CV-86-TCK-JFJ

JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

Pursuant to Rule 41(a)(1)(ii) of the FEDERAL RULES OF CIvIL PROCEDURE, the parties to

the above-entitled action hereby stipulate, and the Court orders, that all claims in the above

matter are dismissed with prejudice, with all parties to bear their respective costs and

attorneys’ fees.

Respectfully submitted,

By: A/ Timothy S. Kittle
David Royce Keesling
DUNLAP BENNETT & LUDWIG
OBA No.17881
6660 S SHERIDAN RD STE 250
TULSA, OK 74133-1766
918-998-9350
Fax: 918-998-9360
Email: dkeesling@dbllawyers.com

Timothy Scott Kittle

DUNLAP BENNETT & LUDWIG
OBA No. 21979

6660 S SHERIDAN RD STE 250
TULSA, OK 74133-1766
918-998-9350

Fax: 918-998-9360

Email: tkittle@dbllawyers.com

ATTORNEYS FOR PLAINTIFF,
ERICA D. MARTINEZ

Error! Unknown document property name.

By:_ /s/ Randall J. Snapp

Randall J. Snapp

CROWE & DUNLEVY

OBA No. 11169

500 Kennedy Building

321 South Boston Avenue

Tulsa, Oklahoma 74103

Telephone: (918) 592-9855

Facsimile: (918) 599-6335

Email: randall.snapp@crowedunlevy.com

/s/ Raymond A. Cowley
Raymond A. Cowley

(Admitted Pro Hac Vice)
DYKEMA GOSSETT PLLC
SBN No. 9642

Texas State Bar No.: 04932400
1400 North McColl, Suite 204
McAllen, Texas 78501
Telephone: (956) 984-7400
Facsimile: (956) 984-7499
Email: RCowley@dykema.com

ATTORNEYS FOR DEFENDANT,
BOTTLING GROUP, LLC
